The 
Republic of Vanuatu is honoured to participate in 
this debate under your presidency, Sir, and we wish 
to associate ourselves with all other delegations in 
congratulating you and the members of your Bureau 
on your election to lead us through this sixty-eighth 
session of the General Assembly.

On Syria, we have seen internal conflicts transformed 
into international disputes that require solutions from 
this body. During this session, there has been intensive 
debate on the protracted conflict affecting the Syrian 
people and undermining regional and international 
peace. We join many other peace-loving nations to call 
for an end to the conflict and for the United Nations to 
do more strongly to enforce the international ban on the 
use of chemical weapons. We also urge the United States 
of America and the Russian Federation to take a strong 
leading role in the issue of Syria and in addressing the 
chemical-weapons issue there.

We are concerned at the fact that that such conflicts 
have often diverted the international focus from 
addressing much more important issues, such as our 
common aspirations for the Millennium Development 
Goals. It is unfair that countries resorting to such 
illegitimate acts can trigger wars that cost a great deal 
of money, whereas the rest of the peace-loving countries 
and their peoples suffer the consequences, as the monies 
spent could be diverted to better and effective use.

It is here, from this rostrum, that the leaders of our 
nations have spoken out freely, from their hearts, in an 
endeavour to find common solutions so as to inspire the 
community of nations committed to international peace 
and security. Our main objectives are to take collective 
decisions so as to address a spectrum of international 
issues, some of which require urgent action, such as the 
issue of climate change. It is here that we have called 
for the recognition of the rights of women, children and 
persons with disabilities who are caught up in conflicts 
and violence. It is here that we have called for help for 
those who have been discriminated against because of 
their colour, their religion or their political convictions.

For the Republic of Vanuatu, this rostrum is the 
only international platform from which, year after year 
since 1981, we have spoken out against colonialism 
and neo-imperialism in all its forms. Today once 
again, I speak on behalf of the entire population of our 
archipelago to be the voice of those who still live in 
colonized territories. 

We know that decolonization is still incomplete. 
However, we have seen the Special Political and 
Decolonization Committee (Fourth Committee) take 
more and more positive steps during its 2013 sessions, 
recognizing the inalienable right of French Polynesia 
to self-determination. We also applaud the work of the 
Committee in continuing discussions and dialogue on 
the question of New Caledonia. 

Allow me at this juncture to thank the Government of 
France for its cooperation in moving the decolonization 
process forward. It is important to maintain this 
dialogue with the specific goal of helping the Kanak 
people to attain their independence. With the greatest 
possible respect, I encourage all parties to ensure that 
the process of achieving freedom remains on track. We 
in the Melanesian Spearhead Group are appreciative of 
the work of the Kanak and Socialist National Liberation 
Front as chair of the Group.

The Republic of Vanuatu has just emerged from 
colonialism, having achieved its political independence 
from the Powers of the British-French condominium 
33 years ago. Based on our struggle for independence, 
we share the journey and the litany of heartaches and 
dreams of many of our brothers and sisters whose rights 
to political and civil freedom are still held back by the 
tentacles of imperialism and colonialism.

I would like to reiterate today our appeal launched 
last year from this rostrum that the Secretariat should 
always remain impartial and avoid any selective 
implementation of General Assembly and Security 
Council resolutions on the rights of all people who 
desire to be free from colonialism or any form of 
imperialism.

We can debate issues of terrorism, financial and 
economic crises and climate change and reach some 
level of understanding of the seriousness of those 
challenges and the measures that must be taken to 
address them. We can talk of good governance and the 
rule of law and respect for human rights. But when it 
comes to the issue of the rights of the people of West 
Papua, our voices fall silent, even from this rostrum. 

I wish to congratulate the Secretary-General, 
Mr. Ban Ki-moon, who, when he visited Asia in 
2012, emphasized that the United Nations would do 



everything possible to ensure that human rights are 
respected in West Papua, saying 

“whether you are an independent State or a non-self-
governing territory or whatever, [that] human right 
is inalienable and a fundamental principle of the 
United Nations”. 
Now, as Members of the United Nations, we must 
call for those words to be translated into action. 

My Government calls upon the United Nations to 
appoint a special representative to investigate alleged 
human rights violations in West Papua and its political 
status in the light of the controversies surrounding the 
administration established in the 1960s, the United 
Nations Temporary Executive Authority. Ever since the 
controversial Act of Free Choice, the West Papuans have 
always been consistently denied any sort of recognition 
by the United Nations. It is clear from many historical 
records that the Melanesian people of West Papua were 
the scapegoats of Cold War politics and were sacrificed 
to gratify the appetite for the natural resources that the 
country possesses. Today, they are still victims of the 
ignorance of the United Nations.

If the United Nations representative at the time, 
Mr. Fernando Ortiz-Sanz, described the West Papuan 
issue as a cancer growing on the side of the United 
Nations and that it was his job to remove it, it is very 
clear today from what we have observed that that cancer 
has never been removed, but merely concealed. One day 
it will have to be treated. We must not be afraid. The 
United Nations has made mistakes in the past. We must 
admit our mistakes and see that we are the stronger for 
that, because when we are weak, admit our mistakes 
and take corrective action, we become stronger and 
more alive. 

As Members of the United Nations, we all subscribe 
to the principles of democracy, good governance, human 
rights, accountability and the rule of law enshrined in 
the United Nations Charter. In this age of technology, 
when nothing can escape the attention of civil society 
and Governments, I ask how then can we ignore the 
hundreds of thousands of West Papuans who have been 
brutally beaten and murdered?

The people of West Papua are looking to the United 
Nations as a beacon of hope. We are now deliberating 
on the issue of Syria. In that same spirit, I would ask 
that my fellow leaders express support for West Papua. 
It is time for the United Nations to move beyond its 
limits and take action to rectify the errors of the past. 

Since our independence 33 years ago, the indigenous 
peoples of my country have remained concerned that a 
part of our maritime and cultural jurisdiction, including 
the islands of Umaepnune and Leka, situated south of 
Vanuatu, are still occupied by France. Thus, the people 
of our country are denied the right to the exercise of 
full political freedom and their inherent cultural rights. 
The indigenous peoples of the southern province of 
our country cannot, therefore, fulfil their obligations 
to protect their culture and traditions that bind them 
to the sovereign land that has been theirs since time 
immemorial.

Those two islands are of paramount importance, 
because they form the basis for the establishment of 
our unique cultural framework, which brings together 
our cultural island group known as the Tafea Islands. 
It is that cultural framework that governed us and 
defined our identity and our way of life long before 
administrative colonial Powers began to explore and 
govern our shores. 

Unfortunately, today, our indigenous peoples 
continue to be denied access to those sacred and 
cultural islands. My Government therefore calls on 
the community of nations meeting in the Assembly 
to uphold the principles of the respect of the rights of 
our indigenous peoples and their way of life. Further, 
we call upon the French Government to allow our 
indigenous people of Tafea to have access to the land 
of their forefathers, the islands Umaenupne and Leka in 
the south of the Republic of Vanuatu. 

The call by the United Nations to review the 
Millennium Development Goals (MDGs) and to 
strategize a post-2015 development agenda compels 
us to rethink our global partnership structures and 
our national priorities in order to better achieve our 
goals in the period after 2015. My country has made 
some progress in achieving some of the MDG targets. 
However, the appropriate conditions for economic 
growth and development must be created. An integrated 
and balanced approach is required to deal adequately 
with the social, economic and environmental 
dimensions. 

To that end, my Government has placed emphasis on 
climate change, renewable energy and the sustainable 
use of the environment. We have now created a separate 
Ministry focusing on adaptation to climate change, 



energy and the environment so that the Government 
can address issues in that area. We would therefore 
welcome opportunities for unconditional partnerships 
in order to better address those issues. 

It is clear that there has been much debate on the 
issue of climate change. However, the level to which 
final pledges have been met has been unsatisfactory, 
considering the fast pace at which climate change is 
having an impact on small island developing States. We 
call for more urgent action and decisions on that front.

While Vanuatu supports the shift in the development 
paradigm, we also recognize that the new development 
agenda might harbour its own shortcomings and must 
therefore be given careful consideration when it comes 
to its final design. It is evident that the new approach 
must take heed of, first, the complexity that still exists 
within international aid programmes for development, 
coupled with the risk of unpredictable financial crises 
that can affect the delivery of aid; secondly, the 
challenges faced by countries at present in attaining 
the MDGs; thirdly, the ambiguities and difficulties 
involved in setting the priority of goals within an 
expanded list of priorities; fourthly, the imminent 
graduation of my country from least developed country 
status and the benefits accompanying that change; and 
fifthly, the risk of a reduced level of real aid spending 
per capita affected partly by a failure to increase global 
aid for development.

Aware of those issues, Vanuatu has taken measures, 
partly on its own and with the assistance of its partners, 
to ensure greater resilience to its own vulnerabilities. 
Our plan involves taking decisions that lead to quantum 
leaps in the development of our country’s infrastructure 
in which ports, roads and airports will be built and 
upgraded to facilitate, inter alia, the large-scale 
integration of the rural population into the national 
economy. 

I would like to thank the Governments of China, 
Australia and New Zealand and the Asian Development 
Bank for their assistance, as well as the Government 
of the United States for its enormous investment in 
the two major national highways in Vanuatu. We see 
that as an investment in the future of my country, 
where 60 per cent of the population is aged 25 years or 
under, whereby most of the rural population will gain 
greater access to markets and economic opportunities 
throughout the archipelago’s islands.

All our development initiatives must be inclusive 
and not ignore the poor and the marginalized. My 
country has taken the measures necessary to ensure 
gender equality and the empowerment of women. The 
Government’s measures include legislation amending 
laws on sexual discrimination, addressing issues of 
domestic violence and the submission of universal 
periodic reports to ensure compliance with the reporting 
framework of the Human Rights Council. 

In conclusion, I wish to thank you once again, 
Mr. President, for giving me the opportunity to express 
my views in this forum. We have spoken a great deal 
about many things, and we now must translate our 
words into action. Long live our aspirations for a better 
and more secure world for everyone!
